DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 07/06/2021. Claims 1-21, 23, and 25 are pending in the case. Claims 22 and 24 have been cancelled. Claims 1, 9, 17, 21, and 23 are independent claims.

Response to Arguments
Applicant's amendments to claim 1 and argument regarding the 35 U.S.C. 112(f) interpretation of claim 1 and its dependent claims are persuasive. Accordingly, these claims are believed to no longer invoke a 35 U.S.C. 112(f) interpretation.
Applicant's amendments to claims 21 and 23, and arguments regarding 35 U.S.C. § 101 rejections of claims 21 and 23 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments with respect to claims 9-20 have been fully considered but they are not persuasive. Applicant merely recites the claim language of independent claims 9 and 17, specifically bolding the amended word “logarithmic.” Applicant then concludes that Towal does not teach the amended claim language. No further argument or rational appears to be forwarded in the response. (Pages 10 and 11). Examiner respectfully disagrees. Towel specifically discusses a log-probability penalty function in paragraph 59. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
Applicant's prior art arguments with respect to claims 1-8, 21, 23, and 25 have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12, 14, 17, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Towal et al. (U.S. Pat. App. Pub. No. 2017/0091619, hereinafter Towal).

As to independent claim 9, Towal discloses:
A computer-implemented method, comprising (Title and abstract. Figure 1, system 100):
determining, by a system operatively coupled to a processor, a penalty based on a training term, wherein the training term is a logarithmic function of a relationship between an output scalar value of a first neuron of a plurality of neurons of a neural network model, a plurality of input values from the first neuron, and one or more tunable weights of connections between the plurality of neurons (Figure 1, system 100, CPUs 102. Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount. The indicated error reads on the 
receiving, by the system, the penalty, and changing one or more of the tunable weights based on the penalty (Paragraph 41, To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error); and
generating, by the system, one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 10, Towal discloses the relationship between the output scalar value of the first neuron and the plurality of input values from the first neuron and the one or more of the tunable weights comprises a correlation coefficient between a coefficient between the output scalar value of the first neuron, the plurality of input values from the first neuron, and the one or more of the tunable weights (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if 

As to dependent claim 11, Towal discloses the training term evaluates a plurality of output scalar samples, and gives a higher weight to output scalar samples that have a positive value than output scalar samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 12, Towal discloses the training term evaluates a plurality of input value samples, and gives a higher weight to input value samples that have a value samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 14, Towal discloses:
the plurality of neurons comprise hidden neurons and wherein the neural network model further comprises (Paragraph 35, higher layers):
a first layer of the hidden neurons (Paragraph 35, first layer);
a second layer of the hidden neurons adjacent to the first layer of the hidden neurons (Paragraph 35, the second layer, taking the output of the first layer as input); and
a third layer of the hidden neurons adjacent to the second layer of the hidden neurons, wherein a second neuron in the third layer of the hidden neurons is connected to a third neuron in the second layer of the hidden neurons with a first weight of the one or more tunable weights (Paragraph 35, higher layers. Paragraph 51, between each layer are weights).

As to independent claim 17, Towal discloses:
A computer program product for facilitating neural network modeling, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to at least (Title and abstract. Figure 1, system 100. Paragraph 83):
determine, by the processor, a penalty based on a training term, wherein the training term is a logarithmic function of a relationship between an output scalar value of a first neuron of a plurality of neurons of a neural network model, a plurality of input values from the first neuron, and one or more tunable weights of connections between the plurality of neurons (Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount. The indicated error reads on the claimed penalty. Paragraph 59, a log-probability penalty function of the actual class labels associated with some input and the predicted class labels achieved by applying the function to that input);
receive, by the processor, the penalty, and changing one or more of the tunable weights based on the penalty (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an 
generate, by the processor, one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). Therefore, by recognizing these features in the pictures, this corresponds to the claimed defined pattern).

As to dependent claim 18, Towal discloses the training term regularizes a first neuron of the plurality of neurons based on a first distribution, and wherein the training term regularizes a second neuron of the plurality of neurons based on a second distribution, the first distribution differing from the second distribution (Paragraph 49, normalization layers).

As to dependent claim 20, Towal discloses the training term determines a plurality of correlation coefficients by weighted average over samples (Paragraph 60, the use of imbalanced training data may bias the classifier(s). Rules, such as “learning rules” may be utilized as an attempt to balance the training data such that there are approximately an equal number of examples of each class label. If the training data contains a large number of examples of one class and a small number of examples of another class, the parameters of the classification function are updated more often in a way that is biased toward the class with more numerous examples).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of Dawes (Int’l. Pat. App. Pub. No. WO-1990/016038-A1, hereinafter Dawes).


As to independent claim 1, Towal teaches:
A system, comprising (Figure 1, system 100):
a memory (Figure 1, memory 118); and
a processor that executes instructions stored in the memory, wherein the processor (Figure 1, CPUs 102):
determines a penalty based on a training term, wherein the training term is a logarithmic function of a defined value, wherein the define value comprises (Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount. Paragraph 59, the cost function is often a log-probability penalty function):…
one or more tunable weights of connections between the plurality of neurons (Paragraph 40, an error may be calculated between the actual output and the target output. Paragraph 41, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an error amount);
receives the penalty and changes one or more of the tunable weights based on the penalty (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error); and
generates one or more output values indicating whether a defined pattern is detected in unprocessed input values received at the neural network model (Figure 3A, output 322. Paragraph 40 explains that the output is a vector of values corresponding to features (e.g. the features of an image of a sign). 
Towal does not appear to expressly teach a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron.
Dawes teaches a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron (Page 43, lines 29-35, once the estimated observation is constructed, it is compared against the actual observation to produce an error pattern, which is used both to correct the ongoing estimate (through the Kalman gain operation of the variable refractive index field) and to improve the IG coding for future reduction of the error covariance (through the action of the Hebbian learning law)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the neural network techniques of Dawes to minimizes the prediction error by employing a prediction error correction scheme, to improve the model, and to influence the evolution of the observed system (see Dawes at abstract).

As to dependent claim 2, Towal teaches the relationship between the output scalar value of the first neuron, the plurality of input values from the first neuron, and the one or more of the tunable weights comprises a correlation coefficient between the output scalar value of the first neuron, the plurality of input values from the first neuron, and the one or more of the tunable weights (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an 

As to dependent claim 3, Towal teaches the training term evaluates a plurality of output scalar samples, and gives a higher weight to output scalar samples that have a positive value than output scalar samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 4, Towal teaches the training term evaluates a plurality of input value samples, and gives a higher weight to input value samples that have a positive value than input value samples than have a negative value (Paragraph 51, the deep convolutional network 350 may further include a logistic regression (LR) layer).

As to dependent claim 6, Towal teaches a weight of the one or more of the tunable weights for the first neuron is based on a correlation of the plurality of input values and the one or more tunable weights from other neurons of the plurality of neurons that are connected to the first neuron (Paragraph 41, to adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in the output layer. In lower layers, the gradient may depend on the value of the weights and on the computed error gradients of the higher layers. The weights may then be adjusted so as to reduce the error. This manner of adjusting the 

As to dependent claim 7, Towal teaches the defined pattern is indicative of one or more of a group consisting of: at least a portion of an image, economic data, and a trend of data over a defined time period (Figure 3A, image 326).

As to dependent claim 8, Towal teaches the one or more tunable weights are indicative of how strongly the plurality of neurons are connected to one another (Paragraph 30, synaptic weights).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of Matsuoka et al. (Matsuoka, Kiyotoshi, and J. Yi. "Backpropagation based on the logarithmic error function and elimination of local minima." In [Proceedings] 1991 IEEE International Joint Conference on Neural Networks, pp. 1117-1122. IEEE, 1991, hereinafter Matsuoka).

As to dependent claim 13, the rejection of claim 9 is incorporated.
While Towel does discuss backpropagation (paragraph 41), Towel does not appear to expressly teach changing the one or more of the tunable weights is based on a logarithm function value of the training term.
Matsuoka teaches changing the one or more of the tunable weights is based on a logarithm function value of the training term (Abstract, backpropagation using a logarithmic error function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the .


Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of Dawes and Matsuoka.

As to dependent claim 5, the rejection of claim 1 is incorporated.
While Towel does discuss backpropagation (paragraph 41), Towel does not appear to expressly teach the loss function logic component changes the one or more of the tunable weights based on a logarithm function value of the training term.
Matsuoka teaches the loss function logic component changes the one or more of the tunable weights based on a logarithm function value of the training term (Abstract, backpropagation using a logarithmic error function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel as modified by Dawes to include the backpropagation with a logarithmic error function of Matsuoka to reduce learning times (see Matsuoka at abstract).

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of He et al. (He, Kaiming, Xiangyu Zhang, Shaoqing Ren, and Jian Sun. "Deep Residual Learning for Image Recognition." arXiv preprint arXiv:1512.03385 (2015), hereinafter He).

claim 15, the rejection of claim 14 is incorporated.
Towel does not appear to expressly teach a fourth neuron in the third layer of the hidden neurons is directly connected to a fifth neuron in the first layer of the hidden neurons with a second weight that is different than the first weight.
He teaches a fourth neuron in the third layer of the hidden neurons is directly connected to a fifth neuron in the first layer of the hidden neurons with a second weight that is different than the first weight (Figure 2, where intermediate layers are skipped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the residual learning of He to ease the training of deeper networks (see He at abstract).

As to dependent claim 16, Towel does not appear to expressly teach the third neuron in the second layer of the hidden neurons is directly connected to the fifth neuron with a third weight of the tunable weights that is different from the first weight and the second weight.
He teaches the third neuron in the second layer of the hidden neurons is directly connected to the fifth neuron with a third weight of the tunable weights that is different from the first weight and the second weight (Figure 2, where intermediate layers are skipped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the residual learning of He to ease the training of deeper networks (see He at abstract).

Claims 21, 23, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view of Dawes and He.

claim 21, Towel teaches:
A system, comprising (Figure 1, system 100):
an artificial neural network (ANN) comprising (Figure 3A. Paragraph 37 et seq.):
a first neuron of a plurality of neurons (Paragraph 35, first layer);
one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values (Paragraph 35, higher layers. Paragraph 51, between each layer are weights); and
one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron… (Paragraph 35, still higher layers. Paragraph 51, between each layer are weights. Paragraph 37, information is passed from lower to higher layers, with each neuron in a given layer communicating to neurons in higher layers. Paragraph 38);
a memory that stores computer executable components (Figure 1, memory 118); and
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Figure 1, CPUs 102):
a weight calculation logic component that updates the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the weight calculation logic component updates the second set of neurons (Paragraph 41, To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error would increase or decrease if the weight were adjusted slightly. At the top layer, the gradient may correspond directly to the value of a weight connecting an activated neuron in the penultimate layer and a neuron in 
Towal does not appear to expressly teach a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron.
Dawes teaches a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron (Page 43, lines 29-35, once the estimated observation is constructed, it is compared against the actual observation to produce an error pattern, which is used both to correct the ongoing estimate (through the Kalman gain operation of the variable refractive index field) and to improve the IG coding for future reduction of the error covariance (through the action of the Hebbian learning law)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the neural network techniques of Dawes to minimizes the prediction error by employing a prediction error correction scheme, to improve the model, and to influence the evolution of the observed system (see Dawes at abstract).
Towel as modified by Dawes does not appear to expressly teach the second set of neurons is remote from the first neuron.
He teaches the second set of neurons is remote from the first neuron (Figure 2, where intermediate layers are skipped).


As to independent claim 23, Towel teaches:
A computer program product for facilitating an artificial neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to at least (Title and abstract. Figure 1, system 100. Paragraph 83):
implement, by the processor, a first neuron of a plurality of neurons (Paragraph 35, first layer);
implement, by the processor, one or more of a first set of neurons of the plurality of neurons and connected to the first neuron with a first set of one or more weight values (Paragraph 35, higher layers. Paragraph 51, between each layer are weights);
implement, by the processor, one or more of a second set of neurons of the plurality of neurons coupled to the first neuron with a second set of one or more weight values, and wherein the first set of neurons is adjacent to the first neuron… (Paragraph 35, still higher layers. Paragraph 51, between each layer are weights. Paragraph 37, information is passed from lower to higher layers, with each neuron in a given layer communicating to neurons in higher layers. Paragraph 38); and
update, by the processor, the first set of one or more weight values with a first magnitude that is larger than a second magnitude with which the second set of neurons is updated (Paragraph 41, To adjust the weights, a learning algorithm may compute a gradient vector for the weights. The gradient may indicate an amount that an error 
Towal does not appear to expressly teach a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron.
Dawes teaches a covariance associated with an output scalar value of a first neuron of a plurality of neurons of a neural network model, and at least one of a plurality of input values from the first neuron (Page 43, lines 29-35, once the estimated observation is constructed, it is compared against the actual observation to produce an error pattern, which is used both to correct the ongoing estimate (through the Kalman gain operation of the variable refractive index field) and to improve the IG coding for future reduction of the error covariance (through the action of the Hebbian learning law)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the neural network techniques of Dawes to minimizes the prediction error by employing a prediction error correction scheme, to improve the model, and to influence the evolution of the observed system (see Dawes at abstract).
Towel as modified by Dawes does not appear to expressly teach the second set of neurons is remote from the first neuron.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel as modified by Dawes to include the residual learning of He to ease the training of deeper networks (see He at abstract).

As to dependent claim 25, Towel further teaches the defined pattern is indicative of medical data or image data (Figure 3A, image 326).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Towel in view Prieditis (U.S. Pat. No. 9,697,476).

As to dependent claim 19, the rejection of claim 17 is incorporated.
Towel does not appear to expressly teach the training term determines a covariance matrix of input values by weighted average over samples.
Prieditis teaches the training term determines a covariance matrix of input values by weighted average over samples (Column 6, lines 15-24, covariance matrix Σc, one per class. The vector μo,c is the mean vector for the output for class c. The vector μi,c is the mean vector of the input for class c. The matrix Σo,c is the covariance matrix for just the output for class c. The matrix Σi,c is the covariance matrix for just the input for class c. In contrast, the matrix Σo,i,c is the covariance matrix for the output versus the input for class c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the backpropagation of Towel to include the big data .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123